USCA11 Case: 21-12804     Date Filed: 05/24/2022    Page: 1 of 17




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12804
                   Non-Argument Calendar
                   ____________________

MICHAEL LANCE TAYLOR,
                                              Plaintiff-Appellant,
versus
COMMISSIONER OF SOCIAL SECURITY,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
             D.C. Docket No. 6:20-cv-00578-DCI
                   ____________________
USCA11 Case: 21-12804        Date Filed: 05/24/2022      Page: 2 of 17




2                       Opinion of the Court                 21-12804


Before JILL PRYOR, BRANCH, and BRASHER, Circuit Judges.
PER CURIAM:
       Michal Taylor appeals the district court’s order affirming the
Commissioner of Social Security’s denial of his applications for a
period of disability and disability insurance benefits. Taylor con-
tends that the administrative law judge improperly discounted the
opinions of his treating physicians and made findings not supported
by substantial evidence. He also argues that the ALJ erred by rely-
ing solely on objective medical evidence to discredit his testimony
about the limiting effects of his pain. After careful review, we affirm
the Commissioner’s denial of benefits.
                               I.

        Taylor applied for Social Security benefits in 2016, contend-
ing that he became unable to work due to his medical condition on
May 15th of that year. His application stated that pain frequently
impaired his ability to stand, walk, lift, drive, and move, and caused
difficulty concentrating. Taylor also reported that he quit his prior
job due to these limitations. The Commissioner denied the claim
initially and upon reconsideration, concluding each time that Tay-
lor’s medical conditions did not render him incapable of perform-
ing work requiring less physical effort than his previous occupa-
tion.
      Taylor then requested a hearing before an ALJ. Prior to the
hearing, Taylor submitted medical records and two medical source
USCA11 Case: 21-12804        Date Filed: 05/24/2022      Page: 3 of 17




21-12804                Opinion of the Court                         3

statements from treating physicians, Drs. James Scott and Michael
Kohen. Both physicians opined that Taylor functioned at a less than
sedentary level. For example, the physicians opined that in a regu-
lar workday, Taylor could sit, stand, or walk for two hours or less,
he would require frequent unscheduled breaks, he would be off-
task 20% or more of the day, and he would miss four or more days
of work each month. Both physicians also opined that Taylor had
significant limitations with reaching, handling, or fingering. A vo-
cational expert would later testify that no jobs exist for a person
with such limitations.
        At the hearing, Taylor testified that rheumatoid arthritis, lu-
pus, hypermobility, and neck and back pain were the medical con-
ditions preventing him from working. Most days he was home
alone, and he “spen[t] an awful lot of time in the bed.” He couldn’t
sit for more than 30 minutes without getting up to move around,
couldn’t stand in one place without moving for more than five
minutes, and couldn’t walk more than 30 feet without taking a
break. As for other physical activities, Taylor testified that he hurt
his back lifting a 12-pack of soda, he struggled to extend his arms in
any direction, and he struggled with handling small objects like
coins and buttons. The only household task Taylor sometimes
completed was making breakfast, but he couldn’t fold laundry or
cut up vegetables. And although Taylor sometimes drove, he
didn’t like to because he couldn’t feel the gas pedal with his feet.
     After Taylor’s testimony, the ALJ asked a vocational expert
whether a hypothetical person with the following limitations could
USCA11 Case: 21-12804       Date Filed: 05/24/2022     Page: 4 of 17




4                      Opinion of the Court                21-12804

perform Taylor’s past relevant work: the person could lift or carry
10 pounds frequently, but 20 pounds only occasionally; he could
stand, walk, or sit for a total of six hours per workday with normal
breaks; he could never climb ladders, ropes, or scaffolds, but could
occasionally climb ramps and stairs, balance, kneel, stoop, crouch,
and crawl; he must avoid concentrated exposure to unprotected
heights, moving mechanical parts, and extreme cold; and he could
perform simple and multiple-step routine tasks and could have oc-
casional contact with others. The vocational expert testified that
such limitations would preclude a person from performing Tay-
lor’s past relevant work but would not preclude him from perform-
ing other work. And the same would be true if the person was
somewhat limited in reaching and handling. However, if the per-
son could only occasionally reach and feel, the vocational expert
testified that “[v]ery, very few” jobs exist for such a person. The
vocational expert testified also that a person with the restrictions
provided in Drs. Scott’s and Kohen’s statements would be incapa-
ble of performing any known jobs.
       In a written decision, the ALJ concluded that Taylor was not
disabled under the Act. At step two of the sequential evaluation
process, see 20 C.F.R. § 404.1520, the ALJ explained that Taylor
suffered from the following severe impairments: undifferentiated
and mixed connective tissue disorder, neuropathy, spine disorder,
shoulder disorder, fibromyalgia, attention deficit hyperactivity dis-
order, affective disorder, and anxiety disorder. The mental
USCA11 Case: 21-12804         Date Filed: 05/24/2022     Page: 5 of 17




21-12804                Opinion of the Court                          5

impairments identified by the ALJ and the limitations they impose
on Taylor are not relevant to this appeal.
       At step four, the ALJ found that Taylor had the residual func-
tional capacity to perform work limited to lifting/carrying 20
pounds occasionally and 10 pounds frequently, he could sit, stand,
or walk for a total of six hours per eight-hour workday, and he
could “frequently handle/feel with the bilateral upper extremities”
and “frequently reach in all directions w[ith] the bilateral upper ex-
tremities.” Taylor could also “occasionally climb ramps and stairs,
balance, kneel, stoop, crouch and crawl.”
        In reaching this conclusion, the ALJ made two findings that
are the subject of this appeal. First, the ALJ discredited Taylor’s tes-
timony about the intensity, persistence, and limiting effects of his
symptoms, finding that it was “not entirely consistent with the
medical evidence and other evidence in the record.” For example,
the ALJ concluded that Taylor’s testimony about the severity of his
pain was inconsistent with physician progress notes indicating re-
lief from epidural steroid injections. The ALJ also noted that alt-
hough Taylor testified to balance issues, he had recently “reported
[to a physician] that he had only fallen [one] time” over the last
year. In all, the ALJ concluded that the “the overall evidence” sup-
ported the lifting, carrying, standing, walking, manipulative, and
postural limitations imposed, instead of the stricter limitations sup-
ported by Taylor’s testimony. Second, the ALJ gave “little weight”
to Taylor’s treating physicians’ opinions. The ALJ explained that
the opinions were “overly restrictive based on the overall evidence
USCA11 Case: 21-12804        Date Filed: 05/24/2022      Page: 6 of 17




6                       Opinion of the Court                 21-12804

of record.” The ALJ gave six reasons, discussed in more detail be-
low, for discounting the opinions.
        Based on Taylor’s residual functional capacity, he could not
perform his past relevant work; but, based on the vocational ex-
pert’s testimony, the ALJ explained that “there were jobs that ex-
isted in significant numbers in the national economy that the claim-
ant could have performed” during the relevant period. Therefore,
Taylor was not disabled. Taylor sought review of the denial of ben-
efits by the Appeals Council, contending that “[t]he finding from
[his] physicians [was] inconsistent with the finding from the [ALJ].”
The Appeals Council denied his request for review.
        Taylor later filed a complaint in district court seeking review
of the determination that he was not entitled to disability benefits.
The district court affirmed the Commissioner’s decision, rejecting
Taylor’s arguments that the ALJ applied the wrong legal standard
to his testimony and the opinions of his treating physicians. Taylor
timely appealed.
                               II.

       Our standard of review “is the same as that of the district
court.” Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th Cir. 2004).
That is, we ask whether the ALJ’s decision was “supported by sub-
stantial evidence and based upon proper legal standards.” Lewis v.
Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997). “‘Substantial evi-
dence is more than a scintilla and is such relevant evidence as a rea-
sonable person would accept as adequate to support a conclusion.’”
USCA11 Case: 21-12804       Date Filed: 05/24/2022     Page: 7 of 17




21-12804               Opinion of the Court                        7

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir.
2004) (quoting id.). Our review precludes us from “decid[ing] the
facts anew, reweigh[ing] the evidence, or substitut[ing] our judg-
ment for that of the [Commissioner].” Bloodsworth v. Heckler, 703
F.2d 1233, 1239 (11th Cir. 1983). “If the Commissioner’s decision is
supported by substantial evidence we must affirm, even if the proof
preponderates against it.” Miles v. Chater, 84 F.3d 1397, 1400 (11th
Cir. 1996).
                               III.

       Taylor makes two arguments on appeal. First, he contends
that the ALJ improperly diminished the weight of the treating phy-
sician opinions provided by Drs. Scott and Kohen by applying the
wrong legal standard and making findings not supported by sub-
stantial evidence. Second, Taylor argues that the ALJ improperly
discredited his testimony on the severity of his pain.
 A.      The ALJ Articulated Specific, Evidence-Based Reasons for
      Discounting the Opinions of Taylor’s Treating Physicians.

       Taylor argues that the ALJ failed to apply the correct legal
standard to the opinions of his treating physicians. Specifically, he
contends that the reasons the ALJ gave for discounting his treating
physicians’ opinions were not supported by substantial evidence.
The Commissioner responds that Taylor’s argument is merely an
invitation for this Court to reweigh the evidence, and we agree.
USCA11 Case: 21-12804        Date Filed: 05/24/2022     Page: 8 of 17




8                      Opinion of the Court                 21-12804

        An individual claiming entitlement to disability benefits
must prove that he is disabled. Moore v. Barnhart, 405 F.3d 1208,
1211 (11th Cir. 2005) (per curiam). A disability is defined as an “in-
ability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be ex-
pected to last for a continuous period of not less than 12 months.”
42 U.S.C. § 423(d)(1)(A). The burden of proving disability always
rests with the claimant. See 20 C.F.R. § 404.1512(a)(1).
       The ALJ uses a five-step, sequential evaluation process to de-
termine whether a claimant is disabled. See 20 C.F.R. § 404.1520(1).
This appeal concerns the ALJ’s determination at step four, which
evaluates the claimant’s “residual functional capacity and [his] past
relevant work.” Id. § 404.1520(4)(iv). To determine Taylor’s resid-
ual functional capacity, the ALJ considered medical opinions, in-
cluding those of Taylor’s treating physicians. For claims filed on or
before March 27, 2017, the Social Security Administration “give[s]
more weight to medical opinions from [a claimant’s] treating
sources.” 20 C.F.R. § 404.1527(c)(2). And we have explained that
“the testimony of a treating physician must be given substantial or
considerable weight unless good cause is shown to the contrary.”
Lewis, 125 F.3d at 1440 (quotation omitted). Good cause “exists
when the: (1) treating physician’s opinion was not bolstered by the
evidence; (2) evidence supported a contrary finding; or (3) treating
physician’s opinion was conclusory or inconsistent with the doc-
tor’s own medical records.” Phillips, 357 F.3d at 1241. An ALJ
USCA11 Case: 21-12804        Date Filed: 05/24/2022      Page: 9 of 17




21-12804                Opinion of the Court                         9

“must clearly articulate the reasons for giving less weight to the
opinion of a treating physician,” and the failure to do so is reversi-
ble error. Schink v. Comm’r of Soc. Sec., 935 F.3d 1245, 1259 (11th
Cir. 2019) (per curiam). We will not speculate about the grounds
an ALJ may have relied on to give less weight to an opinion, but
when the ALJ articulates specific reasons for failing to give the opin-
ion of a treating physician controlling weight and those reasons are
supported by substantial evidence, there is no reversible error.
Moore, 405 F.3d at 1212.
       Here, the ALJ articulated several reasons for giving little
weight to Drs. Scott’s and Kohen’s opinions. As an initial matter, it
was not error for the ALJ to consider the separate opinions to-
gether, as they did not differ in any material respect. Each physician
concluded that Taylor’s symptoms would cause significant limita-
tions with reaching, handling, or fingering, that he would need to
frequently shift from sitting, standing, or walking, that he would
need frequent breaks, and that he would miss at least one day of
work per week on average. To be sure, the physicians were treat-
ing Taylor for different ailments. Dr. Scott listed Taylor’s diagnosis
as “neuropathy,” manifesting as “pain in legs, numbness, neck pain,
fatigue, [and] memory issues.” Dr. Kohen was treating Taylor for
a slew of maladies, but he listed similar symptoms, such as joint
pain, instability, muscle pain, weakness, and fatigue. Nonetheless,
the physicians’ bottom-line conclusions were nearly identical.
      The ALJ viewed these opinions as “overly restrictive” for six
reasons, and Taylor takes issue with each. First, the ALJ noted that
USCA11 Case: 21-12804       Date Filed: 05/24/2022    Page: 10 of 17




10                     Opinion of the Court                21-12804

Taylor’s “gait/station” and “muscle strength” were frequently re-
ported by physicians as “normal.” Taylor contends that the ALJ
“failed to cite any evidence in support of [this] finding,” and that
the record contains “multiple notations” of his “antalgic gait and
stance” and “reduced muscle strength/weakness.” But just two
paragraphs prior in the ALJ’s decision, the same statement was sup-
ported by citation to treatment notes by Dr. Scott and another phy-
sician. And contrary to Taylor’s suggestion, the record is replete
with examples of physicians, including Drs. Scott and Kohen, re-
porting that Taylor presented with normal muscle strength. In-
deed, the Commissioner points us to no less than 20 such occasions
in its brief. We have explained that it is not enough for a claimant
to point to some evidence in support of a disability. See Moore, 405
F.3d at 1213 (explaining that even when a claimant identifies “other
evidence which would undermine the ALJ’s [disability] determina-
tion,” our standard of review “precludes us” from disturbing a de-
termination otherwise supported by substantial evidence). Because
the ALJ’s reasoning finds substantial support in the record, Taylor’s
argument is not meritorious.
       Second, the ALJ noted that Taylor’s pain was sometimes re-
lieved by treatment—specifically, epidural steroid injections. Tay-
lor argues that such “relief was short-lived and related to his neck
and back pain,” not the conditions Drs. Scott and Kohen treated
him for. In reality, however, both Drs. Scott and Kohen listed pain
as a symptom that impacts Taylor’s ability to work, and Dr. Scott
specifically listed “neck pain” as a symptom of Taylor’s
USCA11 Case: 21-12804      Date Filed: 05/24/2022     Page: 11 of 17




21-12804               Opinion of the Court                      11

neuropathy. Thus, if Taylor’s neck pain was somewhat relieved by
treatment, then it would tend to make the physicians’ opinions in-
consistent with the record. See Phillips, 357 F.3d at 1241. The med-
ical evidence shows that the injections worked: Taylor reported as
much as a 60% reduction in pain after an injection in March 2015;
and as late as June 2018, Dr. Kohen noted that Taylor was “getting
injections in his neck and low back with some relief.” Again, sub-
stantial evidence supports the ALJ’s reasoning.
       Third, the ALJ explained that electromyography (“EMG”)
studies indicated that Taylor had mild, rather than severe, cervical
radiculopathies. Taylor objects to this evidence, contending that
the ALJ “completely overlooked” studies “support[ing] a finding
that [he] suffered from severe peripheral neuropathy.” But of the
three studies Taylor cites—performed on July 19, 2016, December
19, 2016, and November 2, 2018—only the last one resulted in a
finding that was “consistent with a severe axonal motor and sensor
polyneuropathy.” And an EMG study conducted one week later in-
dicated only “mild” findings. Accordingly, the ALJ’s reasoning was
supported by substantial evidence. See Moore, 405 F.3d at 1215.
       Fourth, the ALJ noted that Taylor “reported that his hyper-
mobility syndrome was fairly controlled with medications.” Taylor
contends that Drs. Scott and Kohen were not treating him for hy-
permobility, and whether it was under control had nothing to do
with their conclusions. But that is plainly not the case. Dr. Kohen
treated Taylor for hypermobility—identified in his treatment notes
by the code M35.7—by, among other things, giving Taylor an
USCA11 Case: 21-12804       Date Filed: 05/24/2022     Page: 12 of 17




12                     Opinion of the Court                 21-12804

injection in his wrist. See Schink, 935 F.3d at 1262 (examining
whether treating physicians’ notes “fleshed out and were con-
sistent with their conclusions”). And in his treating source opinion,
Dr. Kohen listed M35.7 as one of Taylor’s diagnoses. Thus,
whether Taylor’s hypermobility was well controlled bears directly
on the consistency of Dr. Kohen’s opinion “with the doctor’s own
medical records.” Phillips, 357 F.3d at 1241. And because he does
not challenge the ALJ’s finding that his hypermobility was ade-
quately managed with medication, we conclude that the ALJ’s rea-
soning was substantially supported by the evidence.
         Fifth, the ALJ concluded that the physicians’ opinions con-
flicted with CT scans of Taylor’s spine that “showed mild to mod-
erate degenerative changes with only mild neural foraminal nar-
rowing.” Taylor again contends that the ALJ “completely ignored”
other “MRI findings of his cervical and lumbar spine” that “docu-
mented significant findings.” Again, however, Taylor’s assertion
falls flat. He does not explain what “significant findings” the MRI
studies allegedly revealed. The MRIs he relies on revealed “stable,”
“mild,” and “small” findings, some of which were listed as “re-
solved” or “not worsening.” Taylor fails to explain how these stud-
ies undermine the ALJ’s conclusion, and we see no inconsistency
on the face of the studies.
        Sixth and finally, the ALJ noted that Drs. Scott’s and Kohen’s
opinions conflicted with Taylor’s own reported activities of daily
living. Taylor argues that the ALJ failed to refer to any specific ac-
tivities that were inconsistent with the opinions. And he contends
USCA11 Case: 21-12804       Date Filed: 05/24/2022    Page: 13 of 17




21-12804               Opinion of the Court                       13

that merely being able to do “everyday activities” is not enough to
“disqualif[y] a claimant from disability.” See Lewis, 125 F.3d at
1441. The Commissioner responds that although the ALJ did not
“expressly detail” Taylor’s reported activities of daily living, the
ALJ referred to them “elsewhere in the decision.” For example,
when considering the severity of Taylor’s mental limitations, the
ALJ referred to a psychological evaluation conducted by Dr. Jonas
Trinidad. From this evaluation, the ALJ explained that Taylor “re-
ported that he cared for his personal hygiene, that he drove, and
that he prepared meals.” And Trinidad’s report listed other activi-
ties, including “spending time with [his] kids” and “complet[ing]
basic household chores with assistance.”
       We agree that the inconsistency between Taylor’s activities
of daily living and the limitations suggested by his treating physi-
cians is less apparent than the other inconsistencies identified by
the ALJ. But our review of the record does not convince us that the
decision is unreasonable or unsupported by substantial evidence.
True, the activities of daily living relied on by the ALJ are not
enough to disqualify Taylor from eligibility for disability benefits,
Lewis, 125 F.3d at 1441, but that is not what occurred here. Instead,
the ALJ explained that the activities of daily living were incon-
sistent with a medical opinion. We review only whether the ALJ’s
articulated reason was supported by “more than a scintilla” of evi-
dence, id. at 1440, and we readily conclude that it was.
      For these reasons, the ALJ gave sufficient reasons for dis-
counting Taylor’s treating physicians’ opinions. Contrary to
USCA11 Case: 21-12804       Date Filed: 05/24/2022     Page: 14 of 17




14                     Opinion of the Court                 21-12804

Taylor’s suggestion, we need not “scour the record to find support
for the ALJ’s decision,” as the ALJ articulated six evidence-based
inconsistencies between the treating physicians’ opinions and Tay-
lor’s medical records. That is all we require. See Phillips, 357 F.3d
at 1240 (affirming the denial of benefits “[b]ecause the ALJ articu-
lated several legitimate reasons for giving less weight to [a treating
physician’s] opinion”).
 B.    The ALJ Relied on Appropriate Evidence to Discredit Tay-
                       lor’s Testimony.

       Finally, Taylor contends that the ALJ rejected his testimony
“solely based on the lack of objective medical evidence.” By not
considering any of the “factors that [the Social Security Administra-
tion] promises claimants it will consider . . . when evaluating a
claimant’s testimony regarding pain and limitations,” Taylor ar-
gues that the ALJ applied the wrong legal standard to his testimony.
We disagree.
       A claimant may establish that he has “a disability through his
own testimony of pain or other subjective symptoms.” Dyer v.
Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). In such a case, the
claimant must show evidence of an underlying medical condition
and either “objective medical evidence that confirms the severity
of the alleged pain arising from that condition” or “that the objec-
tively determined medical condition is of such a severity that it can
be reasonably expected to give rise to the alleged pain.” Holt v. Sul-
livan, 921 F.2d 1221, 1223 (11th Cir. 1991). Once a claimant has
USCA11 Case: 21-12804       Date Filed: 05/24/2022     Page: 15 of 17




21-12804               Opinion of the Court                        15

made this showing, the Commissioner “must then evaluate the in-
tensity and persistence of [the claimant’s] symptoms” in light of “all
available evidence,” including the claimant’s testimony. 20 C.F.R.
§ 404.1529(c)(1). The Commissioner “will not reject” a claimant’s
statements “solely because the available objective medical evi-
dence does not substantiate” the statements. Id. § 404.1529(c)(2).
Instead, the ALJ considers several “[o]ther factors concerning [the
claimant’s] functional limitations and restrictions due to pain and
other symptoms.” Id. § 404.1529(c)(3)(i)-(vii).
        If a claimant provides subjective testimony on the severity
of his symptoms, as Taylor did here, the ALJ “must articulate ex-
plicit and adequate reasons” for rejecting the complaints. Foote v.
Chater, 67 F.3d 1553, 1561-62 (11th Cir. 1995). The ALJ’s “credibil-
ity determination does not need to cite particular phrases or for-
mulations[,] but it cannot merely be a broad rejection” that fails to
consider a claimant’s “medical condition as a whole.” Dyer, 395
F.3d at 1210-11 (cleaned up). We will not disturb “[a] clearly artic-
ulated credibility finding with substantial supporting evidence in
the record.” Foote, 67 F.3d at 1562.
      Here, the ALJ concluded that Taylor’s medically determina-
ble impairments could reasonably be expected to cause some of the
symptoms he alleged, and proceeded to consider Taylor’s state-
ments concerning the intensity, persistence, and limiting effects of
the symptoms. The ALJ concluded that Taylor’s testimony was
“not entirely consistent with the medical evidence and other evi-
dence in the record,” and the ALJ articulated five reasons to
USCA11 Case: 21-12804       Date Filed: 05/24/2022     Page: 16 of 17




16                     Opinion of the Court                 21-12804

support that conclusion. Four of the reasons overlapped with the
inconsistencies discussed previously—Taylor’s pain was somewhat
relieved by epidural steroid injections, his postural and muscular
limitations were inconsistent with physical examinations, and
EMG studies and CT scans revealed only mild objective findings.
These four reasons were based on the objective medical evidence,
and we have already explained that these reasons find substantial
support in the record. See Jones v. Dep’t of Health & Hum. Servs.,
941 F.2d 1529, 1532 (11th Cir. 1991) (explaining that the reasons an
ALJ articulates for “refus[ing] to credit a claimant’s subjective pain
testimony” must be “based on substantial evidence” (footnote
omitted)).
        However, Taylor is incorrect to suggest that the ALJ relied
solely on objective medical evidence to discredit his testimony. As
a fifth ground for discrediting Taylor’s testimony, the ALJ noted
that his testimony concerning “balance problems” was inconsistent
with a physician’s note indicating that Taylor reported “he had
only fallen [one] time in the prior year.” In other words, the ALJ
discredited Taylor’s testimony based on his own prior inconsistent
statement. Cf. Foote, 67 F.3d at 1562 (explaining that an ALJ “failed
to identify any inconsistencies between [the claimant’s] statements
to her physicians and those she has made . . . during her adminis-
trative hearing”). Thus, the ALJ articulated reasons for discrediting
Taylor’s testimony that were based on both objective evidence and
a “conflict[] between [Taylor’s] statements and the rest of the
USCA11 Case: 21-12804      Date Filed: 05/24/2022     Page: 17 of 17




21-12804               Opinion of the Court                      17

evidence.” 20 C.F.R. § 404.1529(c)(4). The ALJ employed the
proper legal standard for discrediting Taylor’s testimony.
                              IV.

        For the foregoing reasons, the Commissioner’s denial of dis-
ability benefits is affirmed in all respects.
      AFFIRMED.